                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ETHAN BERRY,                                       Case No. 19-cv-00886-HSG
                                   8                     Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                            CHANGE DEADLINE
                                   9              v.
                                                                                            Re: Dkt. No. 25
                                  10     CITY OF VALLEJO, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            The Court GRANTS Plaintiff’s unopposed motion to extend the deadline for filing his

                                  14   opposition to Defendants’ motion to dismiss. Dkt. No. 25. The Court SETS July 5, 2019, as the

                                  15   deadline for Plaintiff to file his opposition and July 12, 2019, as the deadline for Defendants to

                                  16   reply.

                                  17            IT IS SO ORDERED.

                                  18   Dated: 5/30/2019

                                  19                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
